Citation Nr: 0312374	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  01-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
postoperative left knee disability.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1982 to January 1984.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In December 
2001, the veteran appeared at a Travel Board hearing at the 
RO before the undersigned.  This case was previously before 
the Board in March 2002, when the Board arranged for 
additional development of the evidence.  The additional 
development has been completed, and that matter is addressed 
below.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C.A. 
§ 7104(a).  The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence.

There is no indication that the veteran received notification 
of the VCAA and implementing regulations.  Furthermore, the 
most recent medical evidence of record, VA progress notes 
dated in January 2003, indicates that the veteran was 
scheduled to undergo left knee arthroscopy (apparently at a 
VA medical facility) in March 2003.  Thus it appears there 
are outstanding VA treatment records, that are constructively 
of record, which must be acquired if material to the issue on 
appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
addition, the Board obtained additional evidence pursuant to 
38 C.F.R. § 19.9(a)(2), which is now invalid.  The veteran 
has not waived AOJ initial consideration of this evidence, 
and the Board may not proceed with appellate review without 
remanding the claim to the AOJ for initial consideration.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim.  He should be 
specifically notified of what he needs to 
establish his claim, of what the evidence 
shows, and of his and VA's respective 
responsibilities in evidence development.  

2.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated him for any 
left knee problems from January 2003 to 
the present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain any VA medical records of 
treatment for left knee problems which 
are not already associated with the 
claims file.

3.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim in light of all evidence added 
to the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the veteran 
an appropriate supplemental statement of 
the case, and give him the requisite 
period of time to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.  

The purpose of this remand is to satisfy the mandates of the 
United States Court of Appeals for Veterans Claims (Court) 
and Federal Circuit in the cases cited above.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


